PLEUS, J.
This case involves issues of custody and child support. The mother and father are not married to each other and apparently never had any intention of marrying each other. Initially the mother filed a paternity action. The father admitted paternity and the case was resolved in a mediated settlement agreement in which the mother was made the primary residential parent. The mother, however, never moved to have the agreement accepted by the trial court, and ultimately both parties became unhappy with the settlement and filed petitions to become the primary residential parent. In its final judgment, the trial court awarded primary custody to the father.
While we affirm the trial court’s final judgment as to the issues of child support and child custody, we reverse the final judgment as it pertains to the trial court’s attempted “forgiving” of the father’s child support arrearage. It is, as a rule, not appropriate to retroactively reduce child support obligations. Barr v. Barr, 724 So.2d 1200 (Fla. 1st DCA 1998). By the time of the final hearing on this matter, the child support arrearage in this case had grown to $1,860.58.1
Accordingly, the final judgment in this case is affirmed with the exception that the mother is awarded the arrearage amount of $1,860.58.
AFFIRMED IN PART; REVERSED IN PART.
COBB and ORFINGER, R.B., JJ., concur.

. This amount is supported by a child support delinquency judgment of $1,571.58 added together with an underpayment in the month before the final hearing of $289.